Citation Nr: 1729228	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood, prior to July 19, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to January 16, 2015.


REPRESENTATION

Veteran represented by:	Daniel Lyn Graves II, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) from June 2010 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The June 2010 rating decision continued a 30 percent disability rating for PTSD.  The Board notes that a February 2011 rating decision increased the Veteran's disability rating for PTSD to 50 percent, effective August 25, 2009.  As this does not constitute a full grant of the Veteran's claim, this matter remains before the Board.  Further, the November 2015 rating decision denied the Veteran's claim for entitlement to TDIU.

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In March 2014 and May 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown, prior to July 19, 2016.

2.  The Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 percent, but no higher, for PTSD prior to July 19, 2016, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU prior to January 16, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent to the Veteran in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Veteran was afforded VA examinations in October 2009, November 2015, and July 2016.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his PTSD has worsened since his last examination nor does the evidence show that the PTSD underwent a material change to require a re-examination under 38 C.F.R. § 3.327.

In June 2013, the Veteran testified at a Board hearing.  Neither the Veteran 
nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In March 2014 and May 2016, the Board remanded the Veteran's claims to provide the Veteran with a VA examination to determine current severity and functional impairment caused by his PTSD and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.
II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  
The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD and adjustment disorder with depressed mood is currently rated as 50 percent prior to July 19, 2016, under 38 C.F.R. § 4.130, Diagnostic Code 9411.
The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.
The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In October 2009, the Veteran was afforded a VA examination to determine the severity of his service-connected PTSD.  The Veteran reported that if he stopped his medication for a few days, he would be a "basket case."  Although the Veteran followed his medication regime, he endorsed nightmares every night, intrusive memories of Vietnam, hypervigilance, emotional lability, and exaggerated startle response.  The VA examiner stated that the Veteran's PTSD was complicated by depression.  His depressive symptoms included:  irritability, daytime fatigue, crying spells, anhedonia, suicidal thoughts, depressed mood, and difficulty concentrating.  The Veteran had a good relationship with his wife.  He saw his aunt frequently and kept in contact with his siblings over the phone.  He had two friends that he socialized with monthly.  The Veteran had a history of road rage incidents and verbal altercations.  Upon examination, the Veteran's mood was anxious, depressed, and labile.  His speech was clear and coherent.  The Veteran had obsessive/ritualistic behavior and had panic attacks 2 to 3 times per year.  The Veteran was assigned a GAF score of 55.  The VA examiner determined that the Veteran had reduced reliability and productivity due to PTSD and that the Veteran had stopped work due to mental health issues.  He described the Veteran's social involvement as restricted.

In October 2009, the Veteran's wife wrote that the Veteran had become more withdrawn and depressed.  She also observed that he was increasingly bothered by "little things."

In his September 2010 notice of disagreement, the Veteran wrote that his nightmares made him confused in the morning.  It took him 2 to 3 hours in the morning to "get back to reality."  This left him unable to perform required tasks each morning. 

In February 2013, Dr. J.F.R., the Veteran's treating VA doctor, wrote that the Veteran had been his patient for six years.  The Veteran no longer slept with his wife in the same bed because he struck her while he was having a nightmare.  Dr. J.F.R. provided diagnoses of major depressive disorder severe without psychotic features and PTSD.

In November 2015, the Veteran underwent another VA examination to determine the severity of his PTSD.  The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  He denied hallucinations.  The Veteran endorsed sleep disturbance, increased agitation, feelings of guilt or shame, social isolation, temper outburst, loss of interest in activities, fatigue, chronic pain, and decreased libido.  The VA examiner determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

In July 2016, the Veteran underwent his most recent VA examination to determine the severity of his service-connected PTSD.  The VA examiner diagnosed PTSD and adjustment disorder with depressed mood.  The Veteran described severe and chronic PTSD that kept him from sleeping in the same room as his wife.  The Veteran's PTSD was manifested by intrusive distressing memories, recurrent distressing dreams, disassociative reactions in which he felt the trauma was recurring, intense prolonged psychological distress, and marked physiological reactions at exposure to internal and external cues.  PTSD was also characterized by persistent avoidance, negative alterations in thoughts and moods, and marked changes in arousal and reactivity.  The Veteran described brief thoughts of suicide.  There was occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The VA examiner commented that the majority of occupational impairment was caused by the Veteran's PTSD.

The Board finds that the Veteran's symptoms related to his PTSD more nearly approximate a disability rating of 70 percent for the entire appeal period.  The October 2009 VA examiner indicated that the Veteran stopped work due to his PTSD and had limited social interactions.  The Veteran's treating physician categorized the Veteran's PTSD as severe.  The November 2015 VA examiner found that the Veteran had an inability to establish and maintain effective relationships The July 2016 VA examiner specifically found that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  Lastly, the Veteran endorsed suicidal thoughts at the October 2009 and January 2016 VA examinations.

However, the Board finds that the evidence is against a 100 percent rating for the Veteran's PTSD.  The Veteran endorsed relationships with his wife, aunt, and siblings.  He also had a small group of friends.  Furthermore, the Veteran appeared oriented to time and place, his thought process was not grossly impaired, and there were no delusions or hallucinations.  There is no indication of grossly inappropriate behavior or communication, of the Veteran being a persistent danger to himself or others, or any other symptoms associated with a higher 100 percent, rating.  The evidence does not suggest total occupational and social impairment to warrant a 100 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Based on the forgoing, a 70 percent evaluation is granted for the Veteran's appeal period for PTSD.  Id.

III.  TDIU 

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Based upon the Board's decision above, the Veteran meets the schedular requirements for TDIU for the entire appeal period, prior to January 16, 2015.

The Veteran has maintained that he was unemployable due to the effects of his service-connected disabilities, particularly his psychiatric disability, throughout the entire appeal period, prior to January 16, 2015.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment for the period before July 3, 2012.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In January 2016, the Veteran wrote that he was a school teacher from 1975 to 2005.  He retired because his PTSD was interfering with his duties as a teacher.  His PTSD was productive of severe frustration with various students that otherwise could have been easily handled.  This caused heightened stress and anxiety levels, which led him to choose the path of early retirement.

The October 2009 VA examiner indicated that the Veteran's PTSD symptoms caused reduced reliability and productivity, and that the Veteran stopped work due to his mental health issues.  He described the Veteran's social involvement as restricted.

In his September 2010 notice of disagreement, the Veteran wrote that his nightmares made him confused in the morning.  It took him 2 to 3 hours in the morning to "get back to reality."  This left him unable to perform required tasks each morning. 

In February 2013, Dr. J.F.R., the Veteran's treating VA doctor, wrote that the Veteran had been his patient for six years.  The Veteran no longer slept with his wife in the same bed because he struck her while he was having a nightmare.  Dr. J.F.R. provided diagnoses of major depressive disorder severe without psychotic features and PTSD.

The November 2015 VA examiner found that the Veteran's PTSD caused difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  

Lastly, the July 2016 VA examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.
The evidence indicates that the Veteran has been unable to obtain substantially gainful employment due to his service-connected psychiatric disability.  The severity of the Veteran's PTSD has been consistent throughout the whole appeal period prior to January 16, 2015.  The evidence establishes that the Veteran's PTSD has precluded him from obtaining and maintaining substantially gainful employment for the appeal period prior to January 16, 2015.

The Veteran has been awarded special monthly compensation effective January 16, 2015.  Prior to January 16, 2015, the Veteran was not in receipt of a 100 percent evaluation for any service-connected disability.  Therefore, the issue of entitlement to SMC is not before the Board.
ORDER

An evaluation of 70 percent, but no higher, for posttraumatic stress disorder and adjustment disorder with depressed mood, prior to July 19, 2016, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to the service-connected disabilities prior to January 16, 2015, is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


